         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 1 of 8
                                       Jerry Ray Smith, Jr.
                                  Attorney at Law
                           717 D Street, N.W., Suite 310
                             Washington, DC 20004
                              Phone: (202) 347-6101
                         E-mail: jerryraysmith@verizon.net
______________________________________________________________________________

Jessica Arco
Assistant United States Attorney
Office of the United States Attorney
555 Fourth Street, N.W.
Washington, DC 20001
E-mail: Jessica.Arco@usdoj.gov

BY E-MAIL

               Re:     United States v. Ronald Sandlin
                       Criminal No. 21-88 (DLF)
                       Status Conference: August 24, 2021

                                                     August 11, 2021

Dear Ms. Arco,

        I am writing to formally request discovery and disclosure of Brady evidence and
information in the above-referenced case. I acknowledge that I have already received a
considerable amount of discovery for this case, and I appreciate the efforts you have made to get
me discovery. However, based on our conversations and my own review of the discovery I have
already received, it appears that there is still discovery that is outstanding. In addition to
requesting discovery and Brady disclosures as a general matter, I am writing to make certain
specific Brady requests.


I. SPECIFIC BRADY REQUESTS

A.     Statements Captured on Recordings

        I am requesting all evidence and information in the government’s possession that would
tend to indicate that Mr. Sandlin lacked criminal intent for any of the crimes he is charged with.
This request would include statements made by him that were captured on audio and visual
recordings in which he indicates a belief that the counting of the votes is not going to occur or
had been suspended for reasons unrelated to the storming of the Capitol by protesters—e.g., a
belief that Vice President Pence has refused to certify the Electoral-College votes because of
concerns of voter fraud. This request would also include statements made by others in Mr.
Sandlin’s presence that would engender a belief that the counting of the votes is not going to
occur or had been suspended for reasons unrelated to the storming of the Capitol by protesters.


                                                 1
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 2 of 8



B.     Involvement of Government Agents

        I am requesting all evidence and information in the government’s possession that would
tend to indicate that government agents or actors—including the then President of the United
States—suggested, encouraged, or induced people to storm the Capitol, participated in the
storming of the Capitol themselves, or otherwise facilitated the storming of the Capitol by action
or declining to take action, including by directing others to facilitate the storming of the Capitol
by action or declining to take action. This request would include evidence and information
tending to indicate that U.S. Capitol Police Officers opened doors for people trying to enter the
Capitol or stood down and allowed people to enter the Capitol. This request would also include
evidence and information tending to indicate that undercover government agents or actors
suggested or encouraged people to storm the Capitol, participated in the storming of the Capitol
themselves, or otherwise facilitated the storming of the Capitol.


II. GENERAL DISCOVERY AND BRADY REQUESTS

A.     Defendant's Statements

       Pursuant Fed. R. Crim. P. 16(a)(1)(A), I request disclosure of all statements allegedly
made by Mr. Sandlin in connection with this case. I request that I be informed of the substance
of any oral statements allegedly made by Mr. Sandlin. Also, I request that I be provided copies
of any written or recorded statements allegedly made by him and copies of any recorded
summaries of statements allegedly made by him. Finally, I request that I be informed of any
statements Mr. Sandlin is alleged to have made in response to being advised of and questioned
about his Miranda rights.

B.     Arrest Reports, Notes, 911 Calls, Radio Runs, Body-Worn-Camera Footage,
              Surveillance Videos, Cell-Phone Videos, Go Pro Videos, Etc.

         I request that I be informed about and provided copies of all arrest reports, notes, 911
calls, radio runs, and audio and video recordings that relate to events at issue in this case,
including the events surrounding Mr. Sandlin’s arrest and, if relevant, interrogation by police.
This request includes, but is not limited to, any rough notes, records, reports, transcripts, or other
documents and any cassette, compact-disc, or video recordings in which material relevant to this
case is contained. The above-described materials are discoverable under Fed. R. Crim. P.
16(a)(1)(A) and Brady, 373 U.S. 83 (1963). See also U.S. v. Lewis, 511 F.2d 798 (D.C. Cir.
1975); U.S. v. Johnson, 525 F.2d 999 (2d Cir.1975); Loux v. U.S., 389 F.2d 911 (9th Cir. 1968);
U.S. v. Pilnick, 267 F.Supp. 791 (S.D. N.Y. 1967). Moreover, arrest reports, investigator notes,
memos from arresting officers, radio runs, sworn statements, and prosecution reports are
discoverable under Fed. R. Crim. P. 16(a)(1)(B) and (C) and Fed. R. Crim. P. 26.2 and 12(i).

      I request that all rough notes related to this case be preserved—whether or not the
government deems them to be discoverable at this time.


                                                  2
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 3 of 8



C.     Results/Reports of Examinations and Tests

       I request that I be provided all results and reports from any examinations or tests
conducted upon the evidence in this case. This request is meant to cover results and reports from
fingerprint analyses, DNA tests, firearm tests, and ballistic tests. Results and reports from
examinations and tests are discoverable under Fed. R. Crim. P. 16(a)(1)(D).

D.     Defendant's Record

       I request that we be informed of all prior convictions and all other pending cases against
Mr. Sandlin. A defendant’s criminal history is discoverable under Fed. R. Crim. P. 16(a)(1)(B).

E.     Brady Material

        I request that I be informed about all evidence that is favorable to Mr. Sandlin on the
issue of guilt or punishment or that affects the credibility of the government’s case. If any such
evidence consists of or is contained in any documents, statements, agents’ reports, audio or video
recordings, or tangible evidence, I request that I be allowed to inspect and, if relevant, copy those
documents, statements, reports, recordings, or evidence. Brady evidence includes not only
exculpatory evidence but also impeachment evidence. U.S. v. Bagley, 473 U.S. 667 (1985); U.S.
v. Agurs, 427 U.S. 97 (1976).

F.     Seized Evidence

         I request that I be allowed to inspect all evidence that has been seized by the government
in relation to this case. Evidence seized pursuant to any search, with or without a warrant, is
discoverable under Fed. R. Crim. P. 16(a)(1)(C).

G.     Request for Preservation of Evidence

        I request that all evidence related to this case be preserved. This request includes, but is
not limited to, video tapes, recordings of radio runs and 911 calls, body-worn-camera footage,
surveillance videos, cell-phone videos, Go Pro videos and all physical evidence that may be
destroyed, lost, or otherwise put out of the custody, care, or possession of the government.

H.     Tangible Objects

        I request that I be informed about and allowed to inspect and, as relevant, copy and test
all documents and tangible objects that are intended for use in the government’s case-in-chief
and/or that are material to the defense. This request includes, but is not limited to, alleged
contraband, photographs, books, papers, documents, buildings, automobiles, and places and
copies, depictions, or portions thereof. See Fed. R. Crim. P. 16(a)(1)(C)




                                                  3
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 4 of 8



I.     Information Regarding Witnesses and Informants

       I request that the government disclose to me all relevant information concerning any
witnesses or informants involved with this case. This request is meant to cover the identity of
and contact information for any percipient witness, cooperating witnesses, or informant. See
Rovario v. U.S., 353 U.S. 53 (1957). This request includes disclosures regarding witnesses or
informants who are going to testify as to admissions that Mr. Sandlin allegedly made to them.

J.     Expert Testimony (Super. Ct. Crim. R. 16(a)(1)(E))

       I request that I be provided a written summary of any expert testimony that the
government intends to use at trial. I request that this summary describe the expert witness'
opinions, the bases and reasons behind such opinions, and the witness' qualifications. This
request is made pursuant to Fed. R. Crim. P. 16(a)(1)(E).

K.     Identifications

        I request that I be fully informed about any identification procedures involving Mr.
Sandlin that were done or attempted in this case, including on-scene identifications, line-ups, and
photo arrays. This request is meant to cover not only those procedures where Mr. Sandlin was
conclusively identified but also those procedures where Mr. Sandlin was inconclusively
identified, not identified at all, or positively excluded.

L.     Other Crimes or Acts Evidence

        I request that I be informed about any conduct outside the conduct that constitutes the
offenses that Mr. Sandlin is charged with that the government will seek to introduce at trial
against him. See Fed R. Evid. 404(b).

M.     Impeachment Evidence

        I request that I be informed if any prospective government witness has engaged in any
criminal act, whether or not a conviction resulted. I also request that I be informed if any
prospective government witness has made a statement that could be construed as being favorable
to Mr. Sandlin and that I be told the substance any such statement. See Fed. R. Evid. 608, 609,
and 613; Brady, 373 U.S. 83. See U.S. v. Strifer, 851 F.2 1197 (9th Cir. 1988) (witness’ prior
record); Thomas v. U.S., 343 F.2d 49 (9th Cir. 1965) (evidence undermining witness’
credibility).

N.     Evidence of Criminal Investigation of Any Government Witness

       I request that I be informed if any prospective government witness is under investigation
by federal, state, or local authorities for any criminal conduct. U.S. v. Chitty, 706 F.2d 425 (2d
Cir. 1985).


                                                 4
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 5 of 8



O.     Evidence Affecting Perception, Recollection, Communication Ability, or Truth
             Telling

       I request that I be informed about any evidence tending to show that any prospective
witness’ ability to perceive, remember, communicate, or tell the truth is impaired. This request
includes, but is not limited to, medical or psychiatric reports or evaluations and evidence that the
witness has ever used narcotics or controlled substances or is an alcoholic. U.S. v. Strifer, 851
F.2 1197 (9th Cir. 1988); Chavis v. North Carolina, 637 F.2d 213 (4th Cir. 1980). Specifically, I
request that I be given:

       1.      all information in the government's possession indicating that the mental state of
               any government witness is below normal or in any way abnormal.

       2.      all information that any government witness and/or informant was under the
               influence alcohol, narcotics, or any other drug at the time of the events about
               which the witness will testify and/or the informant informed, or that the
               witness'/informant's faculties were impaired in any way.

P.     Bias or Motive to Lie

         I request that the government disclose to me any evidence or information in its possession
that indicates a government witness is biased or prejudiced against Mr. Sandlin or has a motive
to falsify or distort his or her testimony. Pennsylvania v. Ritchie, 480 U.S. 39 (1987).

Q.     Names of Witnesses Favorable to the Defendant

        I request that I be given the name of and contact information for any individual who has
made a statement that could be construed as being favorable to Mr. Sandlin. This request
includes, but is not limited to, 1) evidence that a complainant, percipient witness, hearsay
witness, participant in the alleged crime, or informant either indicated that Mr. Sandlin was not
involved in the offenses he is charged with in this case or failed to indicate that he was involved
in those offenses and 2) evidence that a complainant, percipient witness, hearsay witness,
participant in the alleged crime, or informant gave an account of the events surrounding the
offenses Mr. Sandlin is charged with that is inconsistent with an account given by any other
complainant, percipient witness, hearsay witness, participant in the alleged crime, or informant.
Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis, 637 F.2d at 223. I specifically
request that I be informed if a complainant, percipient witness, hearsay witness, participant in the
alleged crime, or informant:

       1.      identified some person other than the Mr. Sandlin as a perpetrator of the
               the offenses he is charged with. See Cannon v. Alabama, 558 F.2d 1211 (5th Cir.
               1977), cert. denied 434 U.S. 1087 (1978); Grant v. Aldredge, 498 F.2d 376 (2d
               Cir. 1974);




                                                 5
        Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 6 of 8



       2.     failed to identify Mr. Sandlin as a perpetrator of the offenses he is charged with
              when asked to do so in any identification procedure. See United States ex rel.
              Meers v. Wilkins, 326 F.2d 135 (2d Cir. 1964).

       3.     gave any description(s) of a perpetrator of the offenses Mr. Sandlin is charged
              with that in some material respect (e.g. height, weight, clothing, race, complexion,
              gender, age) differs from that of Mr. Sandlin. See Jackson, 390 F.2d 288.

       4.     gave an inconsistent or non-corroborative statement or a statement that will
              not reflect the witness' trial testimony. See United States v. Enright, 579 F.2d
              980, 989 (6th Cir. 1978).

R.     Statements Relevant to the Defense

       I request that the government disclose to me any statements by witnesses, including both
eye-witnesses and ear-witnesses, that may be “relevant to any possible defense or contention”
that Mr. Sandlin might assert. U.S. v. Bailleaux, 685 F.2d 1105 (9th Cir. 1982).

S.     Jencks Material

        I request that the government disclose to me all material covered under Jencks v. United
States, 353 U.S. 657 (1957), 18 U.S.C., Section 3500, and Fed. R. Crim. P. 26.2. Additionally, I
request that, in order to avoid unnecessary recesses and delays at trial, disclosure of Jencks
material occur pretrial.

T.     Giglio Material

       I request that the government disclose to me all statements and/or promises, express or
implied, made to any government witnesses in exchange for their testimony and any other
information that could be arguably used for the impeachment of any government witness.
Specifically, I request the following:

       1.     all information in the possession of the government indicating that (a) any
              government witness has had a pending juvenile or criminal case on or since the
              date of the offense in this case; (b) any government witness has had an arrest,
              guilty plea, trial, or sentencing on or since the date of the offense in this case; (c)
              any government witness has been on juvenile or criminal parole or probation on
              or since the date of the offense in this case; and (d) any government witness now
              has or has had any other liberty interest which the witness could believe or could
              have believed might be favorably affected by government action. With respect to
              this information, we request docket numbers, dates, and jurisdictions for all such
              cases. See Davis v. Alaska, 415 U.S. 508 (1974).




                                                 6
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 7 of 8



       2.      all information that any government witness has been or is a police informant
               either at the time of the offense and/or through the day of trial. See United States
               v. Bagley, 105 S. Ct. 3375 (1985). If any witness is, or has been, an informant,
               then I request disclosure of:

               (a)     the length and extent of the witness' informant status;

               (b)     the amounts normally paid to the informant;

               (c)     non-monetary assistance also provided to the informant, including, but not
                       limited to assistance in avoiding or minimizing harm from charges
                       pending against the informant;

               (d)     all benefits or promises of benefit or statements that benefit would not be
                       provided without cooperation that were made to the informant in
                       connection with this case, whether or not fulfilled. "Benefits" refers to
                       any monetary compensation, assistance of the prosecutor or the Court
                       concerning pending charges against the informant, or any other sort of
                       consideration or value;

               (e)     the nature of assistance provided in the past or on other pending matters or
                       incidents, including the number of occasions and form of help.

       3.      all deals, benefits, or promises of benefit, threats, or statements that benefit would
               not be provided without cooperation that were made to any government witness in
               connection with this case. See Giglio v. United States, 405 U.S. 150 (1972);
               "Benefits" is defined in paragraph (d) in subsection 2 above.

U.     Government Examination of Law Enforcement Personnel Files

        I request that the government examine the personnel files and any other files that are
within its custody, care, or control or that it could obtain for all testifying witnesses, including
testifying officers and agents who may have been contacting or controlling confidential
informants in this case. I request that the government attorney review these files for evidence of
perjurious conduct or other like dishonesty, any material relevant to impeachment, or any
information that is exculpatory. See U.S. v. Henthorn, 931 F.2d 29 (9th Cir. 1991); U.S. v.
Jennings, 960 F.2d 1488 (9th Cir. 1992).


III. CONCLUSION

        I am requesting all information and evidence for this case discoverable under Fed. R.
Crim. P. 12, 16, and 26.2; Brady v. Maryland, 373 U.S. 83 (1963); and all other applicable rules
and statutes. I mean "information and evidence" to refer to all documentary, tangible, or oral


                                                 7
         Case 1:21-cr-00088-DLF Document 42-1 Filed 08/11/21 Page 8 of 8


material, including, but not limited to, statements by witnesses, whether recorded or otherwise
memorialized or not, grand jury testimony, reports of investigations or personal notes of
investigators, and video recordings. Such information and evidence is "known" to the
government if it is known by any prosecutor or government agent or if it could be acquired by a
prosecutor or government agent through the exercise of due diligence. The duty to disclose is, of
course, a continuing one, lasting until final disposition of the case.

       In the event that you are unable or unwilling to provide the requested material or if you
disagree with any of my foregoing representations, please advise me promptly so that I can file
any necessary motions.

       Thank you for your assistance in this matter.

                                                       Sincerely,

                                                       ____/s/_____________
                                                       Jerry Ray Smith, Jr.
                                                       Counsel for Ronald Sandlin




                                                8
